Case: 18-50906      Document: 00514931894         Page: 1    Date Filed: 04/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-50906                              FILED
                                  Summary Calendar                        April 26, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
PAMELA ARMSTRONG FERGUSON,

                                                 Plaintiff – Appellant

v.

SANDERSON FARMS, INCORPORATED,

                                                 Defendant – Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:17-cv-135


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Pamela Ferguson wanted to leave work before her shift ended at
Sanderson Farms because of another commitment she had. After being told
that leaving would count as an absence, she asked to take a vacation day. She
was told that she did not provide the required notice that would have allowed
the employer to fill her position that day. Ferguson left anyway despite being




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50906     Document: 00514931894      Page: 2   Date Filed: 04/26/2019


                                  No. 18-50906

told that walking off the job would be considered a voluntary termination.
Ferguson then notified the company she was resigning.
      Ferguson next filed this pro se lawsuit. The district court, adopting the
recommendation of the magistrate judge, sua sponte dismissed several of the
claims under Rule 12(b)(6). It also granted defendant’s motion for summary
judgment on Ferguson’s claim under the Americans with Disabilities Act.
      It is doubtful that Ferguson’s brief sufficiently challenges the reasons
the district court gave for dismissing her claims either on the pleadings or
based on the summary judgment record. But even if Ferguson has not forfeited
these issues, we find no error in the district court’s decision.
      AFFIRMED.




                                        2